Citation Nr: 0432490	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 C.F.R. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a widow of the veteran who served on active 
duty from August 1950 to November 1951.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2003 rating decision by the Waco Regional Office (RO) 
of the Department of Veterans Affairs (VA) which, in 
pertinent, denied service connection for the cause of the 
veteran's death, and also denied entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 (The rating decision also granted 
entitlement to Dependents' Educational Benefits.).     

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died in January 2002.  His death certificate 
shows that the cause of his death was cerebrovascular 
accident.  A January 2002 dated statement by Dr. J.A., a 
treating physician at Arlington Memorial Hospital, indicates 
that the veteran's limitations in his ability to exercise due 
to severe venous insufficiency of both lower extremities 
contributed to his debilitation, hypertension, and probably 
stroke.  A September 2002 VA medical opinion indicates that 
the terminal features of his illness were those of a stroke 
with contributory factors of high blood and heart disease and 
perhaps respiratory insufficiency.  The opinion further notes 
that the problem with venous disease of the legs and venous 
insufficiency was shown less likely than not a contributory 
factor to terminal cerebral accident.  As the opinions appear 
to be conflicting and neither provides sufficiently detailed 
rationale, further development of medical evidence is 
necessary.   

Also, in her February 2003 Notice of Disagreement, the 
appellant appears to have disagreed with the January 2003 
rating decision in its entirety (rather than limiting her 
appeal to the service connection for cause of death claim).  
The RO issued a statement of the case (SOC) addressing only 
the cause of death claim.  The Court has held that where the 
Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a SOC 
(here entitlement to 38 U.S.C.A. § 1318 benefits), the issue 
should be remanded to the RO for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should issue a SOC addressing 
the matter of entitlement to DIC under 
38 U.S.C.A. § 1318.  The appellant must 
be advised of the time limit for filing a 
substantive appeal, and also that the 
Board will have jurisdiction in this 
matter only if she does file a timely 
substantive appeal. If she timely 
perfects an appeal, this matter should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

2.  The RO should arrange for the 
veteran's claims file to be forwarded to 
a specialist in cardiovascular diseases 
for review and medical opinions as to 
whether, at least as likely as not, the 
veteran's service connected varicose 
veins either (a) caused or contributed to 
cause his death-causing cerebrovascular 
accident, or (b) at least as likely as 
not otherwise contributed to cause, or 
hastened, the veteran's death.  The 
reviewing physician should explain the 
rationale for all opinions given, and 
should specifically comment on the 
January 2002 opinion by Dr. J.A. (who 
treated the veteran during his terminal 
hospitalization) and the September 2002 
opinion by the VA reviewing physician.  

3.  After the development ordered above 
is completed, the RO should re-adjudicate 
the claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and her 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

